Case: 09-40689     Document: 00511066073          Page: 1    Date Filed: 03/30/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                           March 30, 2010
                                     No. 09-40689
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

RAFAEL LUNA-URBINA,

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 7:08-CR-1315-1


Before JOLLY, WIENER, and ELROD, Circuit Judges.
PER CURIAM:*
        Rafael Luna-Urbina pleaded guilty to one count of attempting to reenter
the United States after having previously been deported. He was sentenced to
77 months of imprisonment and a two-year term of supervised release. More
than 40 days after the entry of judgment, Luna-Urbina filed a notice of appeal.
The district court construed the notice of appeal as a request for an out-of-time
appeal and denied it pursuant to F ED. R. A PP. P. 4(b).



        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-40689    Document: 00511066073 Page: 2        Date Filed: 03/30/2010
                                 No. 09-40689

      Luna-Urbina did not file a notice of appeal within 10 days after the entry
of the criminal judgment. See F ED. R. A PP. P. 4(b)(1)(A)(I). His appeal also was
noticed beyond the 30-day time limit for extending the appeal period under F ED.
R. A PP. P. 4(b)(4). Thus, the district court did not err in enforcing the time
limitations set forth in F ED. R. A PP. P. 4(b), and this court may not reverse its
decision to do so. See United States v. Leijano-Cruz, 473 F.3d 571, 574 (5th Cir.
2006). His appeal is dismissed as untimely.
      APPEAL DISMISSED.




                                        2